      2:19-cr-00404-RMG        Date Filed 04/30/19     Entry Number 1      Page 1 of 1




                   IN THE DISTRICT COURT OF THE UNITED STATES
                           DISTRICT OF SOUTH CAROLINA
                              CHARLESTON DIVISION


UNITED STATES OF AMERICA                          )       CRIMINAL NO.: 2:19-cr-404
                                                  )
              V.                                  )       41 U.S.C. §§2102(b) and 2105(a)
                                                  )
STEVEN ANSTINE                                    )
                                                  )


THE UNITED STATES CHARGES:
                                      COUNT ONE
                            Obtaining Procurement Information

       From in or around December 2016 to in or around March 2017, in the District of

South Carolina and elsewhere, the Defendant, STEVEN ANSTINE, knowingly obtained

contractor bid and proposal information before the award of a Federal agency procurement

contract to which the information related, in order to obtain a competitive advantage in the

award of a Federal agency procurement contract.


        In violation of Title 41, United States Code, Sections 2102(b) and 2105(a).




                                                          s/Sherri A. Lydon
                                                          SHERRI A. LYDON
                                                          UNITED STATES ATTORNEY


                                                          s/Annalou Tirol
                                                          ANNALOU TIROL
                                                          ACTING CHIEF
                                                          PUBLIC INTEGRITY SECTION
